Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 29, 2016.  Applicant’s election without traverse of Group I, claims 1-3, 10-11, 13, 15-18, 21, 26-28, in the reply filed on 2/11/21 is acknowledged.  Please inform the examiner of any related cases, abandoned, pending, or allowed.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3, 10-11, 13, 15-18, 21, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-11, 13, 15, 18-22, 43-47, 52 of copending Application No. 16/338,259 or 2019/0231833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '259 are specifically directed to extracting cannabis, and the present claims are more broadly directed to extracting any plant source.  
The methods of extracting are the same and both claim sets are directed to methods of extracting.  The present claims encompass those of '259 as the method is applied to any plant.  A method of extracting any plant would render obvious a method of extracting any specific plant by the same method with the expected result.  One of ordinary skill in the art at the time of the effective filing date of the application would expect a method of extracting plant material in general would be effective to extract cannabis plants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-11, 13, 15-18, 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over each of Pather and Lazarev.
Pather (WO 2014/031504) entitled "Novel Formulations and Uses for Curcuma Extracts" supplied by Applicants, teaches in paragraph 17, extraction surfactants including polyoxyethylene sorbitan monolaurate.  In paragraph 18 oils are added including mineral oil, lemon oil, vegetable oils, paraffin oil and others.  In paragraph 50 additional surfactants are listed.  In 
Lazarev (2008/0300386) entitled "Extraction and Partitioning of Molecules" teaches in paragraph 40 extracting hydrophobic components.  In paragraph 90 extracting from an emulsion or suspension is discussed where lipophilic components are extracted from plant materials such as alkaloids, flavonoids, isoflavones, proanthocyanidins, anthocyanins, carotenoids, and lycopene.  In paragraphs 148-149, the materials is homogenized and a number of methods to do so are listed.  Pressure and temperature is also employed.  In paragraph 126 the material is mechanically homogenized.  In paragraphs 163-165 the mixture includes a detergent and mineral oil.  In paragraph 185 a plant material is extracted.  In paragraph 206 surfactants form emulsions in the processing to assist in solubilizing hydrophobic entities.  In paragraph 211 lipophilic compounds are separated.  In paragraph 214 a slurry is formed.  In paragraph 289 an overview of the extraction is presented.
The claims differ from the above references in that they recite extraction parameters and proportions.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the broadly claimed extraction parameters in view of the above cited references because .  

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over each of Pather and Lazarev as applied to claims 1-3, 10-11, 13, 15-18, 21 and 26 above, and further in view of Shimizu.
See the teachings of Pather and Lazarev above.
The claims differ from Pather and Lazarev in that they specify astaxanthin is extracted from H. pluvialis.
Shimizu (2012/0004319) entitled "Process for Producing Carotenoid" teaches in the abstract, forming an emulsion and extracting the emulsion.  In paragraph 38 the source is Haematococcus pluvialis.  On page 8 see example 1 where astaxanthin is extracted from the emulsion.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the extraction method taught by each of Pather and Lazarev to extract astaxanthin from H. pluvialis because Shimizu teaches a related method for extracting astaxanthin from H. pluvialis.  It is known that astaxanthin is lipophilic and would be soluble in non-polar oils and solvents.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-11, 13, 15-18, 21, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
Method claim 1 lacks a recovering step.  In claim 10 line 2, "system" is not understood in context.  In claim 15 line 3 "spingomelines" is queried.  In claim 15 line 5 "the microemulsion" lacks antecedent basis, see also claim 16.   Trademarked names are improper in claims, see in claim 16 Solutol HS15.  "Polyoxyeyhylene" may be a typo.  Claim 17 contains improper Markush terminology.  In claim 26 there are a number of typos.  "Chlorogenig" and "falvanoids" are queried.  In claim 26 line 7 "any of their triglycerides or esters" does not state which are intended.  In claim 34 "monglycerol" may be a typo, please review the claims for typos.  

it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boekl (2017/0232210) teaches extracting with emulsions.
Richard (2017/0181940) teaches preparing vesicles.
Patil (Int J Universal Pharmacy and Biosciences) teaches phytosomes.
Hirai (2017/0042808) teaches extracting astaxanthin from emulsions.
Chew (2006/0217445) teaches extracting astaxanthin.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655